 
EXHIBIT 10.13G
SEVENTH AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT
 
THIS SEVENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (the
“Amendment”), dated as of September 30, 2001 is entered into between MELLON 1ST
BUSINESS BANK, a California corporation (“Bank”), and SOUTHWEST WATER COMPANY, a
Delaware corporation (“Borrower”).
 
RECITALS
 
A.  Borrower and Bank have previously entered into that certain Amended and
Restated Credit Agreement dated as of December 23, 1997, as amended by that
certain First Amendment to Amended and Restated Credit Agreement dated as of
September 1, 1998, that certain Second Amendment to Amended and Restated Credit
Agreement dated as of September 29, 1999 and that certain Third Amendment to
Amended and Restated Credit Agreement dated as of July 19, 2000, and that
certain Fourth Amendment to Amended and Restated Credit Agreement dated as of
September 29, 2000, that certain Fifth Amendment to Amended and Restated Credit
Agreement dated as of March 9, 2001 and that certain Sixth Amendment to Amended
and Restated Credit Agreement dated as of July 13, 2001 (collectively, the
“Credit Agreement”), pursuant to which Bank has made certain loans and financial
accommodations available to Borrower. Terms used herein without definition shall
have the meanings ascribed to them in the Credit Agreement.
 
B.  Bank and Borrower wish to amend the Credit Agreement under the terms and
conditions set forth in this Amendment. Borrower is entering into this Amendment
with the understanding and agreement that, except as specifically provided
herein, none of Bank’s rights or remedies as set forth in the Credit Agreement
is being waived or modified by the terms of this Amendment.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
 
1.  Amendments to Credit Agreement
 
(a)  The definition of “Maturity Date” set forth in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:
 
“‘Maturity Date’: September 30, 2003.”
 
(b)  The first paragraph of Section 2.03(c) of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:



--------------------------------------------------------------------------------

 
“‘Rate Periods’ At any time when Borrower selects, converts to or renews the
Libor Rate Option, Borrower shall fix a period (the “Rate Period”) which shall
be one, two, three, six months or one year, which shall be acceptable to Bank in
Bank’s sole discretion, during which the Libor Rate Option shall apply to the
corresponding Rate Segment; provided, that Borrower may not elect a Rate Period
which will end after the Maturity Date. Bank’s right to payment of principle and
interest under the Revolving Note shall in no way be affected by the fact that
one or more Rate Periods may be in effect.”
 
2.  Effectiveness of this Amendment.    Bank must have received the following
items, in form and content acceptable to Bank, before this Amendment is
effective and before Bank is required to extend any credit to Borrower as
provided for by this Amendment.
 
(a)  Amendment.    This Amendment fully executed in a sufficient number of
counterparts for distribution to Bank and Borrower.
 
(b)  Authorizations.    Evidence that the execution, delivery and performance by
Borrower and each guarantor or subordinating creditor of this Amendment and any
instrument or agreement required under this Amendment have been duly authorized.
 
(c)  Representations and Warranties.    The representations and warranties set
forth in the Credit Agreement must be true and correct.
 
3.  Representations and Warranties.    The Borrower represents and warrants as
follows:
 
(a)  Authority.    The Borrower has the requisite corporate power and authority
to execute and deliver this Amendment and to perform its obligations hereunder
and under the Loan Documents (as amended or modified hereby) to which it is a
party. The execution, delivery and performance by the Borrower of this Amendment
and the performance by Borrower of each Loan Document (as amended or modified
hereby) to which it is a party have been duly approved by all necessary
corporate action of Borrower and no other corporate proceedings on the part of
Borrower are necessary to consummate such transactions.
 
(b)  Enforceability.    This Amendment has been duly executed and delivered by
the Borrower. This Amendment and each Loan Document (as amended or modified
hereby) is the legal, valid and binding obligation of Borrower, enforceable
against Borrower in accordance with its terms, and is in full force and effect.
 
(c)  Representations and Warranties.    The representations and warranties
contained in each Loan Document (other than any such representations or
warranties that, by their terms, are specifically made as of a date other than
the date hereof) are correct on and as of the date hereof as though made on and
as of the date hereof.



2



--------------------------------------------------------------------------------

 
(d)  No Default.    No event has occurred and is continuing that constitutes an
Event of Default.
 
4.  Choice of Law.    The validity of this Amendment, its construction,
interpretation and enforcement, the rights of the parties hereunder, shall be
determined under, governed by, and construed in accordance with the internal
laws of the State of California governing contracts only to be performed in that
State.
 
5.  Counterparts.    This Amendment may be executed in any number of
counterparts and by different parties in separate counterparts, each of which
when so executed and delivered, shall be deemed an original, and all of which,
when taken together, shall constitute one and the same instrument. Delivery of
an executed counterpart of a signature page to this Amendment by telefacsimile
shall be effective as delivery of a manually executed counterpart of this
Amendment or such Consent.
 
6.  Due Execution.    The execution, delivery and performance of this Amendment
are within the power of Borrower, have been duly authorized by all necessary
corporate action, have received all necessary governmental approvals, if any,
and do not contravene any law or any contractual restrictions binding on
Borrower.
 
7.  Reference to and Effect on the Loan Documents.
 
(a)  Upon and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement”, “thereof” or words of like import referring
to the Credit Agreement, shall mean and be a reference to the Credit Agreement
as modified and amended hereby.
 
(b)  Except as specifically amended above, the Credit Agreement and all other
Loan Documents, are and shall continue to be in full force and effect and are
hereby in all respects ratified and confirmed and shall constitute the legal,
valid, binding and enforceable obligations of Borrower to Bank.
 
(c)  The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of Bank under any of the Loan Documents, nor constitute a waiver of any
provision of any of the Loan Documents.
 
(d)  To the extent that any terms and conditions in any of the Loan Documents
shall contradict or be in conflict with any terms or conditions of the Credit
Agreement, after giving effect to this Amendment, such terms and conditions are
hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Credit Agreement as modified or amended hereby.
 
8.  Ratification.    Borrower hereby restates, ratifies and reaffirms each and
every term and condition set forth in the Credit Agreement, as amended hereby,
and the Loan Documents effective as of the date hereof.



3



--------------------------------------------------------------------------------

 
9.  Estoppel.    To induce Bank to enter into this Amendment and to continue to
make advances to Borrower under the Credit Agreement, Borrower hereby
acknowledges and agrees that, after giving effect to this Amendment, as of the
date hereof, there exists no Event of Default and no right of offset, defense,
counterclaim or objection in favor of Borrower as against Bank with respect to
the Obligations.
 
IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.
 
“Bank”
 
“Borrower”
   
MELLON 1ST BANK,
a california corporation
 
SOUTHWEST WATER COMPANY,
a delaware corporation
                 

 
By:
 
/s/    F. D. HARE      

--------------------------------------------------------------------------------

     
By:
 
/s/    THOMAS C. TEKULVE        

--------------------------------------------------------------------------------

Name:
Title:
 
F. D. Hare
Executive Vice President
     
Name:
Title:
 
Thomas C. Tekulve
Vice President—Finance

 
By:
 
/s/    PETER J. MOERBEEK        

--------------------------------------------------------------------------------

Name:
Title:
 
Peter J. Moerbeek
Chief Financial Officer



4